Motion for reargument granted to extent of deleting first full paragraph on second page of memorandum decision accompanying this court’s order (160 AD2d 305, 306) entered on April 10, 1990 and substituting the following therefor: "Defendant Halsey Drug Co., Inc. manufactures generic prednisone tablets for sale to doctors and pharmacies. The active ingredi*164ent in said tablets, the drug prednisone, is manufactured by other parties and supplied to Halsey. Halsey merely puts the prednisone in tablet form. Plaintiff alleges that the prednisone tablets he ingested were manufactured by Halsey and he asserted three causes of action against Halsey sounding in products liability. Halsey then impleaded Zenith Laboratories, as a supplier of the drug prednisone allegedly ingested by plaintiff.” Concur—Sullivan, J. P., Carro, Rosenberger, Kassal and Ellerin, JJ.